Title: From George Washington to John Laurens, 15 January 1781
From: Washington, George
To: Laurens, John


                        
                            Memm
                            New Windsor l5th Jany 1781.
                        
                        Colonel Laurens will be so good as to have Mrs Washington’s picture herewith given handsomely
                            set a button for the Shirt Collar—a P the bosom—a Ring for the finger
                            (of  size of his own)—a locket for a Watch—or any thing else his fancy may think better.
                        
                            Go: Washington
                        
                        
                            A Pair of Epaulets. A pair of Shoe & knee Buckles.
                        

                    